Mr. Justice Audrey
delivered the opinion of the Court.
In two suits brought in the Municipal Court of San Juan by Concepción Guardiola against La 0 Flores to recover on certain promissory notes, two properties of defendant were attached and the attachments entered ■ in the Registry of Property of San Juan, First Section. The title to those properties was thereafter recorded in favor of José Dolores Flores, who, after four years from the time cautionary notice of the attachments was taken, requested the registrar to cancel said cautionary notices on that ground. It was so done by the registrar. Subsequently, Concepción Guardiola in his suit against La 0 Flores, prayed the municipal court to order the registrar to cancel the entries he made cancel-ling the attachments. This motion was heard and notified to La 0 Flores, but he did not appear and the court ordered the cancellations prayed for. When the writ ordering the cancellations requested by Concepción Guardiola was presented at the registry, the registrar refused to effect them because the properties were recorded in the name of José Dolores Flores, a person different to the defendant in the action, and who was not notified. Concepción Guardiola took this administrative appeal from said refusal of the registrar.
Since the properties are at present recorded in the name of José Dolores Flores and since the cautionary notices of attachment have been correctly or incorrectly cancelled at his request, this state of affairs thus created in the registry can not be destroyed without granting a hearing to the actual ■owner who is benefited by the cancellations practiced. Consequently, as in order to practice the cancellations José Dolores Flores was not notified but La 0 Flores was in his *681stead, who now has no interest in the properties as from the registry, the registrar acted correctly in refusing to comply with what he was ordered to do and his decision should be affirmed.